Citation Nr: 1016809	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity.

4.  Entitlement to an increased rating for peripheral 
neuropathy, right lower extremity, currently rated as 10 
percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

6.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease.

7.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to an effective date earlier April 8, 2005 
for the grant of service connection of coronary artery 
disease.

10.  Entitlement to a higher initial rating for peripheral 
vascular disease, right lower extremity.  

11.  Entitlement to a higher initial rating for peripheral 
vascular disease, left lower extremity.  


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from various decisions rendered by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a total disability rating based on 
individual unemployability (TDIU) and eligibility for 
Dependents' Educational Assistance (DEA) were granted in an 
April 2008 rating decision, effective from April 8, 2005.  
The Veteran disagreed with the effective dates assigned in 
his August 2008 notice of disagreement (NOD).  However, he 
did not submit a substantive appeal following the RO's 
issuance of a statement of the case (SOC) in July 2009.  
Therefore, those issues are not before the Board at this 
time.

The issues of earlier effective dates for peripheral 
neuropathy of the bilateral upper and lower extremities are 
not addressed in this appeal.  Service connection for 
peripheral neuropathy of the bilateral upper and left lower 
extremities was granted in an August 2005 rating decision.  
In an April 2006 NOD, the Veteran requested 20 percent 
ratings for the service-connected peripheral neuropathy.  In 
another NOD received in May 2006, the Veteran expressed 
disagreement with the "back date" and "percentages 
assigned."  Multiple issues were identified, including the 
increased ratings for peripheral neuropathy.  However, the 
Veteran specified that he was requesting "back pay" only 
for "the heart condition alone."  

Subsequently, the RO awarded earlier effective dates for the 
peripheral neuropathy (bilateral upper extremities and the 
left lower extremity) on the basis of clear and unmistakable 
error in the August 2005 decision.  The Board observes no 
further communication from the Veteran indicating 
disagreement with the revised effective dates assigned.  
Moreover, in a August 2009 VA Form 646 received from the 
Veteran's representative, all issues currently remaining on 
appeal were specifically identified and discussed -earlier 
effective dates for peripheral neuropathy were not included.  
Thus, the Board finds that the issues of earlier effective 
dates for peripheral neuropathy of the bilateral upper and 
lower extremities are not on appeal.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of this decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus requires a restricted diet, oral 
hypoglycemic agents, and restriction of activities.  Insulin 
is not required.

2.  Peripheral neuropathy of the bilateral upper and lower 
extremities has been manifested by no more than mild, 
incomplete paralysis throughout the entirety of the appeal 
period.

3.  The Veteran's coronary artery disease, status post 
coronary artery bypass, disability is manifested by no more 
than workload of greater than 5 metabolic equivalents (METs) 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope. 

4.  Competent medical evidence of record supports the 
conclusion that the Veteran's hypertension is aggravated as a 
result of his service-connected diabetes mellitus.

5.  There is no evidence of an unadjudicated formal or 
informal claim for entitlement to service connection for 
coronary artery disease, including as secondary to service-
connected diabetes mellitus, prior to April 8, 2005.

6.  In August 2008, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
Veteran requesting withdrawal of his appeal as it related to 
increased ratings for peripheral vascular disease, left and 
right lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic 
Code 7913 (2009).

2.  The criteria for an initial rating in excess of 10 
percent, for peripheral neuropathy right upper extremity have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 4.124A, 
Diagnostic Code 8615 (2009).  

3.  The criteria for an initial rating in excess of 10 
percent, for peripheral neuropathy left upper extremity have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 4.124A, 
Diagnostic Code 8615 (2009).  

4.  The criteria for an increased rating, for peripheral 
neuropathy right lower extremity, currently rated at 10 
percent have not been met.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 
4.124A, Diagnostic Code 8520 (2009).  

5.  The criteria for an initial rating in excess of 10 
percent, for peripheral neuropathy left lower extremity have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 4.124A, 
Diagnostic Code 8520 (2009).  

6.  The criteria for an initial evaluation in excess of 30 
percent for coronary artery disease have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.104, Diagnostic Code 7005 (2009).

7.  The criteria for service connection hypertension have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  
§§ 3.303, 3.310 (2009).

8.  The criteria for an effective date prior to April 8, 2005 
for the grant of service connection for coronary artery 
disease are not met.  38 U.S.C.A. § 5110 (West 2008); 38 
C.F.R. §§ 3.400 (2009).
 
9.  The criteria for the Veteran's withdrawal of the appeal 
on the claim of entitlement to an increased rating for 
peripheral vascular disease, right lower extremity have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.204 (2009).

10.  The criteria for the Veteran's withdrawal of the appeal 
on the claim of entitlement to an increased rating for 
peripheral vascular disease, left lower extremity have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, and what parts of that information or 
evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA 
must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran's claim for increased ratings for peripheral 
neuropathy, of the bilateral upper extremities and left lower 
extremity; coronary artery disease; and earlier effective 
date for coronary artery disease all arise from his 
disagreement with the initial evaluations and effective dates 
assigned following the grant of service connection for those 
disabilities.  Once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Veteran received initial VCAA notice pertaining to his 
claim of service connection for hypertension by way of August 
2004 correspondence.  The Veteran received initial VCAA 
notice pertaining to his increased rating claims for diabetes 
mellitus and peripheral neuropathy, right lower extremity, by 
way of April 2005 correspondence.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, and identified his 
duties in obtaining information and evidence to substantiate 
his claims.  Additional letters sent in May 2006, November 
2006 and July 2009 provided notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  The Veteran's 
statements also evidence his awareness of the type of 
evidence necessary to substantiate his claims for increased 
ratings.

The only deficiency with regard to notice in this case is 
some of the VCAA notice was received following the initial 
adjudication of the claims.  However, this timing deficiency 
was cured by readjudication of the claims in the two July 
2009 supplemental statements of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records, VA and private treatment records, 
and records from his Social Security Administration (SSA) 
disability file.  The Veteran was also afforded VA 
examinations in connection with his claims.  There is no 
evidence or contention that the disabilities on appeal have 
changed since the last examinations.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994)(A veteran is entitled to a new examination where there 
is evidence that the condition has worsened since the last 
examination).  The Board therefore finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Hence, different ratings 
may be warranted for different time periods in an increased 
rating claim.  The appropriate period for consideration 
begins one year prior to the date of claim.  Id.

I.  Diabetes Mellitus 

Background

The Veteran's service-connected diabetes mellitus is 
currently rated as 20 percent disabling, pursuant to 38 
C.F.R. § 4.119, DC 7913.  He contends that he is entitled to 
an increased rating.

Ratings for diabetes mellitus are governed by criteria and 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See Note 1 to 
Code 7913.



Analysis

A July 2004 VA outpatient treatment record indicates that the 
Veteran's diabetes mellitus disability was controlled with 
oral medications.

The Veteran underwent a VA examination in May 2005.  The 
examination report indicates there had been no episodes of 
hypoglycemic reactions or ketoacidosis.  The Veteran had 
gained 10 pounds since his last examination.  He was 
following a restricted diet and had been told to regulate his 
activities.  He was unable to engage in strenuous activities.  
There was no visual, cardiac, diabetic nephropathy, skin or 
gastrointestinal symptoms related to diabetes mellitus.  
Erectile dysfunction was present, but the examiner stated 
that the likely cause was vascular disease.  No other 
diabetic complications were noted.

VA outpatient treatment records are negative for any evidence 
of use of insulin for diabetes mellitus.  The Veteran's 
prescribed medications lists only show use of two oral 
hypoglycemic agents for diabetes mellitus. 

The Board finds that the criteria for a 40 percent rating 
under Diagnostic Code 7913 have not been met.  In reaching 
this conclusion, it is noted that the criteria for a higher 
rating under this diagnostic code are conjunctive not 
disjunctive-i.e. there must be insulin dependence and 
restricted diet and regulation of activities.  

Here, the medical evidence of record demonstrates that the 
Veteran's service-connected diabetes mellitus is currently 
treated by diet, oral hypoglycemic agents and regulation of 
activities.  He is not shown to have been prescribed insulin 
by any physician.  Rather, he is only noted to currently use 
two oral hypoglycemic agents for management of his diabetes 
mellitus.  In light of the foregoing, the Board concludes 
that the evidence is against the assignment of an evaluation 
in excess of 20 percent for diabetes mellitus under 
Diagnostic Code 7913 for any period under consideration.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).



II.  Peripheral Neuropathy

38 C.F.R. § 4.124 provides guidance for rating neurologic 
disabilities.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  See nerve involved for diagnostic code 
number and rating.  Tic douloureux, or trifacial neuralgia, 
may be rated as complete paralysis of the affected nerve.  38 
C.F.R. § 4.124 (2009). 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Background

A December 2003 VA outpatient treatment record shows the 
Veteran complained of leg cramps at night.  A March 2004 
treatment record shows he denied calf tenderness but 
neuropathy was noted.  An April 2004 note reflects a 
complaint of numbness and pain in both lower extremities, 
left leg and foot worse than the right.  These symptoms 
reportedly interfered with walking and sleeping, but the 
Veteran was able to maintain a normal gait without need of an 
ambulatory aid.  Objectively, there was full range of motion, 
hairless skin, negative Hoffman's sign and adequate pulses.  
The diagnosis was intermittent claudication.  Another 
September 2004 clinical note reflects that the Veteran had a 
steady gait, with no pronator drift.  No clubbing, cyanosis, 
edema or palmar erythema was seen in the extremities.

At a VA examination in October 2004, the Veteran reported 
numbness in the left leg and difficulty walking beginning 6-7 
years prior.  Vascular studies at that time were consistent 
with vascular insufficiency, affecting the left leg.  He also 
had tenderness of his toes, swelling of that extremity, and 
change in skin texture-but no change in skin color or 
decreased hair growth.  Mild numbness and tingling affecting 
the right foot also reportedly began 6 years ago earlier.  He 
also reported involvement of his hands, right greater than 
left and particularly affecting the pinky and ring fingers on 
the right.  

Physical examination revealed 5/5 strength in the bilateral 
upper extremities; right lower extremity iliopsoas were 4+/5; 
quads and hams 4+/5; dorsiflexion and plantar flexion were 
3/5.  Reflexes are 1+ and symmetric throughout with absent 
ankle jerks.  Sensory examination showed no decreased 
vibration in the bilateral lower extremities.  The examiner 
opined that given the constellation of symptoms and 
asymmetry, the predominant pathology of the left lower 
extremity was likely vascular insufficiency.  The mild 
complaints related to the right foot and bilateral hands 
likely represented a mild polyperipheral neuropathy secondary 
to the diabetes.  Some of the right hand complaints (and 
particularly the nocturnal symptoms) were likely due to 
transient and compressive neuropathy of the ulnar nerve.

A December 2004 outpatient treatment record shows an 
evaluation of pedal pulses, monofilament tests for feet 
sensation and visual inspection of feet were normal.

The Veteran underwent a VA examination in May 2005.  Current 
symptoms included daily sharp, shooting pain, numbness and 
paresthesias in the bilateral feet and hands.  He denied 
weakness, fatigue, tremors, stiffness, or paralysis, 
dyesesthesias, or functional loss.  On physical examination, 
muscle strength in the bilateral upper and lower extremities 
was 5/5.  Sensory examination of the bilateral lower 
extremities revealed decreased vibration and position sense 
in the peripheral sensory nerves of the bilateral feet.  
Light touch was absent in the toes.  Sensory examination of 
the bilateral upper extremities revealed normal vibration and 
position sense in the sensory nerves.  Light touch and pain 
were decreased in the bilateral hands. 

There was no muscle atrophy, or abnormal muscle tone or bulk.  
Abnormal movements were not present.  There also was no 
abnormal plantar reflex; impairment of joint function; or 
residuals of a benign or malignant neoplasms of a nerve.  
Deep tendon reflexes were 2+ in the triceps, biceps, 
brachioradialis, and left knee jerk.  Right knee jerk was 1+.  
Ankle jerk deep tendon reflexes were 0 bilaterally.  The 
diagnosis was peripheral neuropathy, bilateral upper and 
extremities.  The etiology was diabetes mellitus.  No nerve 
dysfunction was noted.

The Veteran underwent a VA examination for his diabetes 
mellitus in May 2005.  The sensory examination revealed 
pulses in the bilateral upper and lower extremities were 
normal.  Sensory loss of touch, pain, and position was 
present in the bilateral big toes and bilateral hands on the 
left and right sides.  Deep tendon reflexes, left and right 
sides were 2+ in the triceps, biceps, brachioradialis, and 
knee jerk.  Ankle jerk was 0 in the left and 1+ in the right.

Analysis

Peripheral neuropathy, bilateral upper extremities 

The RO granted service connection for peripheral neuropathy 
of the left and right upper extremities in an August 2005 
rating decision, and awarded an initial 10 percent rating, 
pursuant to DC 8615, effective from April 8, 2005.   In an 
April 2008 rating decision, the RO corrected clear and 
unmistakable error (CUE) in the 2005 decision and awarded an 
earlier effective date of October 26, 2004.  The Veteran 
desires higher ratings.

The criteria for evaluating disability of the median nerve 
are found at 38 C.F.R. § 4.124a, Diagnostic Code 8615.  

Diagnostic Code 8615 provides for a 70 percent rating for 
complete paralysis of the major median nerve and a 60 percent 
rating for the minor median nerve with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8615

A 50 percent rating is warranted for severe incomplete 
paralysis of the major median nerve; 40 percent is warranted 
for the minor median nerve.  Id.  A 30 percent rating is 
warranted for moderate incomplete paralysis of the major 
median nerve; 20 percent is warranted for the minor median 
nerve.  Id.  A 10 percent rating is warranted for mild 
incomplete paralysis of the major or minor median nerve.  Id.

At worst, the Veteran's peripheral neuropathy of the left and 
right hands has been subjectively manifested by pain, 
tingling and numbness, (i.e. paresthesias), in the bilateral 
hands.  The Board notes that a higher evaluation for either 
upper extremity would require at least moderate, incomplete 
paralysis.  Objective findings show decreased sensation to 
touch and pain, but not position sense.  However, pulses have 
been consistently reported as normal and there has been no 
motor loss or other functional impairment.  Muscle strength 
has remained normal.  No other neurologic or orthopedic 
abnormalities have been reported at any time over the course 
of the appeal.  Given the mild to moderate level of pain and 
the absence of other findings, the disability does not rise 
to the level of moderate incomplete paralysis.  Therefore, 
initial ratings in excess of 10 percent, for peripheral 
neuropathy of the left and right upper extremities under DC 
8615, are not warranted for any period under consideration.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 38 
U.S.C.A. § 5107(b). 

Peripheral neuropathy, bilateral lower extremities 

The RO granted service connection for peripheral neuropathy 
of the right lower extremity in a November 2004 rating 
decision, and awarded an initial 10 percent rating, pursuant 
to DC 8520, effective from March 1, 2004.   

The RO granted service connection for peripheral neuropathy 
of the left lower extremity in an August 2005 rating 
decision, and awarded an initial 10 percent rating, also 
pursuant to DC 8520, but effective from April 8, 2005.   In 
an April 2008 rating decision, the RO corrected clear and 
unmistakable error (CUE) in the 2005 decision and awarded an 
earlier effective date of October 26, 2004.  The Veteran 
desires higher ratings.

The criteria for evaluating disability of the sciatic nerve 
are found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under 
this Code, where paralysis is complete; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely), an 80 disability 
evaluation is warranted.  Severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
evaluation.  A 40 percent evaluation is warranted for 
moderately severe incomplete paralysis.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis, 
and a 10 percent disability evaluation would be warranted for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520. 

At worst, the Veteran's peripheral neuropathy of the left and 
right lower extremities has been manifested by pain, tingling 
and numbness, (i.e. paresthesias), and decreased sensation to 
touch, pain, and position sense in the bilateral feet.  A 
higher evaluation would require at least moderate, incomplete 
paralysis.  However, pulses have been consistently reported 
as normal and there has been no motor loss or other 
functional impairment.  No other neurologic or orthopedic 
abnormalities have been reported at any time over the course 
of the appeal.  Given the mild to moderate level of pain and 
the absence of other findings, the disability does not rise 
to the level of moderate incomplete paralysis.  Therefore, 
initial ratings in excess of 10 percent, for peripheral 
neuropathy of the left and right lower extremities under 
Diagnostic Code 8520, are not warranted for any period under 
consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see also 38 U.S.C.A. § 5107(b). 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's peripheral neuropathy of the bilateral upper and 
lower extremities that warrants further consideration of 
alternate rating codes.  


III.  Coronary Artery Disease

The RO granted service connection for coronary artery disease 
in a March 2006 rating decision and awarded an initial 30 
percent rating, pursuant to 38 C.F.R. § 4.104, DC 7005, 
effective from April 8, 2005.   The Veteran desires a higher 
initial disability rating.

Disability ratings of the cardiovascular system are addressed 
under 38 C.F.R. § 4.104.  Such provides that one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  38 C.F.R. § 4.104, 
Note (2).  

Diagnostic Code 7005 provides that a 30 percent rating is 
warranted with documented coronary artery disease resulting 
in a workload of greater than 5 METs but not greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  
38 C.F.R. § 4.104, DC 7005.

A 60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METS but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating requires chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

The Veteran underwent a VA examination in January 2006.  He 
was noted to have a medical history that included coronary 
artery disease in 2004, with coronary artery bypass graft in 
October 2004.  He also had an angioplasty in 2005.  Current 
physical examination revealed no history of angina, dyspnea, 
syncope, or fatigue.  The Veteran reported daily dizziness.  
There was a reported history of myocardial infarction but the 
date was unknown.  There was a possible silent myocardial 
infarction noted on a 2003 electrocardiogram (EKG).  The 
current severity of the coronary artery disease was mild.  
There was no history of congestive heart disease.  The 
Veteran's stress test showed an estimated Met of 6.  The left 
ventricle ejection fraction (LVEF) was 50 percent.  The heart 
size was normal.  A January 2006 echo showed normal volumes 
and good left ventricular function. The ejection fraction was 
68 percent.  The examiner opined that the coronary artery 
disease was as least as likely as not caused by or related to 
the service-connected diabetes mellitus.

A letter dated in October 2006, from a private cardiologist, 
indicated that a current carotid ultrasound revealed mild to 
moderate disease of the left carotid artery.  An 
echocardiogram revealed intact left ventricular function.  

Based on the available evidence, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 30 
percent for his service-connected coronary artery disease 
disability.  In this regard, the Board notes that the 
Veteran's coronary artery disease disability has been 
manifested by a workload of 6 METs and a normal ejection 
fraction of 68 percent, without evidence of congestive heart 
failure or left ventricle dysfunction. 

There is no evidence that a workload of greater than (or less 
than) 3 METS but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent or 
less in the entire record.  Such findings would warrant a 
higher evaluation of 60 percent.  Therefore, the criteria for 
an initial rating in excess of 30 percent have not been met 
at any time during the appeal.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


Service Connection for Hypertension 

Background

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Where, a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the Veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists. In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (2009).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection for a "chronic disease," including certain 
tropical diseases, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Additionally, service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

For purposes of VA compensation, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, note following Diagnostic Code 7101.

Service treatment records contain no findings of 
hypertension.  The Veteran's blood pressure was 132/76 during 
a March 1968 induction examination.  A separation examination 
is not of record.

Post-service medical records are negative for blood pressure 
readings prior to December 2003.  

The Veteran underwent a VA examination in November 2004.  His 
claims file was reviewed by the examiner.  The examiner noted 
that diabetes mellitus and hypertension were both discovered 
five years earlier (1999).  He also noted the Veteran's past 
history of smoking since age of 13 or 14, and lack of family 
history of hypertension.  The examiner's diagnosis was 
hypertension well-controlled currently.  He opined that 
hypertension occurred concurrently with the diabetes 
mellitus, and while diabetes mellitus did not cause the 
hypertension, it has caused it to be "more difficult to 
control."  He explained further that the hypertension was 
also related to the Veteran's arteriosclerosis; which the 
Veteran developed as a complication of smoking.  Therefore, 
in his opinion, diabetes mellitus was less likely as not 
caused by hypertension, but was more likely than not to have 
contributed to the severity of the hypertension.

Analysis

The Veteran contends that hypertension was caused or 
aggravated by his service-connected diabetes mellitus.

The evidence clearly establishes that the Veteran has a 
current diagnosis of hypertension.  There was no diagnosis of 
hypertension in service, and only one blood pressure reading 
was noted.  Thus, there is insufficient evidence to establish 
that a hypertension condition in service.  38 C.F.R. § 
3.303(b).  

Service connection on a direct basis would therefore require 
a continuity of symptomatology or evidence otherwise linking 
current hypertension to service.  Post-service hypertension 
was demonstrated nearly 30 years after service and there is 
no other evidence of a continuity of symptomatology.  There 
is also no competent medical opinion directly linking 
hypertension to service.

The VA examiner's opinion is not a model of clarity, but it 
can be read as stating that current hypertension is likely 
aggravated, at least in part, by the service connected 
diabetes mellitus disability.  The examiner also noted that 
there was at least some relation between the Veteran's 
hypertension and arteriosclerosis (coronary artery disease), 
a service-connected disorder.  Thus, it is possible that 
service connection may be established pursuant to 38 C.F.R. § 
3.310(a). 

For the Veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
The preponderance of the evidence is not against the instant 
claim.  In light of the positive VA medical opinion which 
suggests that hypertension is at least aggravated by service-
connected diabetes mellitus, the Board finds that the 
evidence supports a finding of service connection.  All 
reasonable doubt has been resolved in favor of the Veteran.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102. 


Earlier Effective Date

Background

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).   

Analysis

The Veteran contends he is entitled to an effective date 
prior to April 8, 2005 for the grant of service connection 
for coronary artery disease, as secondary to service-
connected diabetes mellitus.  He contends that the effective 
date should be in 2001, presumably when his SSA records show 
evidence of the disability.

The Board notes that the Veteran did not file a formal claim 
for service connection for coronary artery disease, nor is 
there any prior communication in the record that could be 
considered an informal claim for VA compensation for the 
same, prior to April 8, 2005.  A claim for a heart condition 
secondary to diabetes mellitus was received at VA on April 
29, 2005.  

A July 2004 VA outpatient treatment record shows a diagnosis 
of coronary artery disease and myocardial infarction.  SSA 
records reflect that the Veteran was disabled due to 
peripheral vascular disease and atherosclerotic heart 
disease; these disabilities were noted to have begun in June 
2003.  While various VA and private treatment records show 
diagnoses and treatment for coronary artery disease prior to 
April 8, 2005; a treatment record cannot by itself constitute 
a claim for service connection.  MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006) (medical records cannot constitute 
a claim for service connection).

The Veteran was afforded a VA examination in February 2006.  
At this examination, he reported prior diagnoses and 
treatment for coronary artery disease and peripheral vascular 
disease in October 2004.  He also reported a past surgical 
history of triple bypass surgery, stent placements, and 
cardiac angioplasty in 2004 and 2005.  Based on the VA 
examiner's positive nexus opinion between diabetes mellitus 
and coronary artery disease, the RO granted service 
connection for the coronary artery disease as secondary to 
the service-connected diabetes mellitus disability, pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 7005, effective from 
April 8, 2005.  

The first clinical evidence of a causal relationship between 
coronary artery disease and the service-connected diabetes 
mellitus disability was not until the February 2006 VA 
examination.  Therefore, this is the first date entitlement 
arose.  As indicated, the effective date of an award based on 
an original claim for service connection "shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The date of receipt of a claim for 
service connection was April 29, 2005.  Therefore, there is 
simply no basis upon which to justify granting an effective 
date earlier than April 8, 2005, for the grant of service 
connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus.


Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  Id.  

The Veteran has withdrawn his appeal as it pertains to the 
issues of increased ratings for peripheral vascular disease, 
right lower and left lower extremities.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those claims and they are dismissed.


ORDER

An increased rating for diabetes mellitus is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right upper extremity is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left upper extremity is denied.

An increased rating for peripheral neuropathy, right lower 
extremity is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left lower extremity is denied.

An initial evaluation in excess of 30 percent for coronary 
artery disease is denied.

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is granted.

An effective date earlier than April 8, 2005 for the grant of 
service connection of coronary artery disease is denied.

The appeal on the claim of entitlement to a higher initial 
rating for peripheral vascular disease, right lower extremity 
is dismissed.  

The appeal on the claim of entitlement to a higher initial 
rating for peripheral vascular disease, left lower extremity 
is dismissed.   


REMAND

The Board finds that the claim for service connection for 
hepatitis C requires further development.  The Board 
initially notes that the record contains a diagnosis of this 
disability, and that risk factors for hepatitis C include 
intravenous drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110), 
November 30, 1998.  In addition, the Veteran maintains that 
he was exposed during the process of receiving inoculations 
with the use of an injector device, and there is nothing in 
the record that contradicts the Veteran's assertions.  Thus, 
the Board finds that the Veteran should be afforded an 
appropriate examination as to this claim, making sure that 
the VA examiner is requested to state whether it is at least 
as likely as not that the Veteran's hepatitis C is related to 
any of the risk factors the Veteran was exposed to during 
service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his 
hepatitis C.  The claims file should be 
made available to the VA examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, to include enzyme 
immunoassay (EIA) and recombinant 
immuoblot assay (RIBA-2) testing, and 
all findings should be reported in 
detail.  

If hepatitis C is found to be present, 
the examiner should thoroughly review 
the Veteran's history of risk factors 
associated with hepatitis C (prior to, 
during, and after service), such as the 
Veteran's receipt of inoculations 
during service with an injector device, 
and render an opinion as to whether it 
is at least as likely as not (50 
percent probability or greater) that he 
contracted hepatitis C during service.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.  

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

3.  Finally, readjudicate the issue on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an appropriate amount 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


